Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J.), rendered April 10, 2003, convicting him of assault in the first degree and criminal possession of a weapon in the third degree, upon a juiy verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient and that the verdict was against the weight of the evidence. However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), the evidence was legally sufficient to sustain the verdict. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Schmidt, J.P., S. Miller, Santucci and Skelos, JJ., concur.